Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Applicant's amendment filed on February 17, 2021 was received. Claims 1 and 12-13 were amended. Claim 10 was canceled. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 17, 2021 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Cao (US20090023274), and further evidenced by Hwang (US20100136767) on claims 1-9 and 11-12 are withdrawn. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Nasman (US20090223452) and further evidenced by Hwang (US20100136767) on claim 12 is withdrawn. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Komaki (US5080975) and further evidenced by Cao (US20090023274) and Hwang (US20100136767) on claims 1-8 and 11-13 are withdrawn. 

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Curchod (US20190004481), Cao (US20090023274), and further evidenced by Hwang (US20100136767).
Regarding claim 1, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. 



Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established criticality of the claimed range. Verdon or Cao does not explicitly teach carbon based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-
Regarding claim 2, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curchod and Cao and the present application are the same. 
Regarding claim 3, Verdon teaches the thickness of the ZrN layer is around 300µm (column 1 lines 58-63). Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055). 
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).
Regarding claim 5, Cao teaches the resistive element is made of refractory metal such as tungsten, tantalum or molybdenum (paragraph 0047).
Regarding claim 6, Cao teaches the resistive element is a filament (paragraph 0047).
Regarding claim 7, Cao teaches the chamber comprises only one of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 8, Cao teaches the chamber comprises plurality of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 9, Cao teaches the gas mixture is introduced to the chamber via the dual excitation unit, which is combined hot wire unit and the plasma generating 
Regarding claim 11, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curchod and Cao and the present application are the same. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curcho and Cao and the present application are the same. Verdon the thickness of the ZrN layer governs the level of metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the ZrN layer in the process to yield the desired metallic appearance on the surface of the article. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).

Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 

	Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Cao teaches a method of 
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Curchod (US20190004481) and Nasman (US20090223452), and further evidenced by Hwang (US20100136767). 
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is 2 bond and the replaced by ZrN. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 
.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Curchod (US20190004481) and Komaki (US5080975) and further evidenced by Cao (US20090023274) and Hwang (US20100136767).
2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date 
Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Komaki teaches a method of chemical vapor deposition on the surface the substrate (column 1 lines 5-12). Komaki teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (column 4 lines 15-26). Komaki teaches the hot-wire is tungsten wire which is an electrically resistive element in instant application (column 4 lines 60-65, column 6 lines 45-52), and it’s heated to decompose the gas for the chemical vapor deposition (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon. Komaki further teaches the temperature of the filament is in the range of 2200 to 2400ºC (column 4 lines 60-65), which is inside of the claimed range. In addition, Komaki teaches decomposition of the gas is by heating of the filament (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52). Therefore, it Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range. Verdon or Komaki does not explicitly teach carbon based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Komaki does not explicitly teaches the hot filament is heated by traversing electric current. However, hot-wire filament is heated by traversing electric current to decompose the chemical vapor is evidenced by Cao (paragraphs 0007, paragraphs 0033, 0047 and 0013-0014).
Regarding claim 2, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Komaki and the present application are the same. 

Regarding claim 4, Verdon the thickness of the ZrN layer governs the level of metallic appearance on the surface of the article (column 1 lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the layer in the process to yield the desired metallic appearance on the surface of the article. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).
Regarding claims 5-6 Komaki teaches the filament is tungsten, which his resistive element (column 4 lines 60-65, column 6 lines 45-52).
Regarding claims 7, Komaki teaches the chamber comprises one resistive heating element to heat the gas mixture (column 6 lines 19-30, lines 45-52 and lines 65-68). It is the position of the examiner that it is reasonably expected that the treatment is performed in a homogenous manner as the method and material of Verdon in view of Komaki are the same as the instant claimed invention. 
Regarding claim 8, Komaki teaches the chamber comprises one resistive heating element to heat the gas mixture (column 6 lines 19-30, lines 45-52 and lines 65-68). However, it is well settled that duplication of parts (changing from one resistive heating element to multiple resistive heating elements) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B). Thus, it would have 
Regarding claim 11, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Komaki and the present application are the same. Verdon the thickness of the ZrN layer governs the level of gold metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the layer in the process to yield the desired metallic appearance on the surface of the article. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055). Komaki teaches the resistive element is made of refractory metal, tungsten (column 4 lines 59-65). Komaki teaches the chamber comprises only one of the resistive element which is 
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 




Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further 
Regarding claim 13, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as 
Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Komaki teaches a method of chemical vapor deposition on the surface the substrate (column 1 lines 5-12). Komaki teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (column 4 lines 15-26). Komaki teaches the hot-wire is tungsten wire which is an electrically resistive element in instant application (column 4 lines 60-65, column 6 lines 45-52), and it’s heated to decompose the gas for the chemical vapor deposition (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range. Verdon or Komaki does not explicitly teach carbon based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Komaki does not explicitly teaches the hot filament is heated by traversing electric current. However, hot-wire filament is heated by traversing electric current to decompose the chemical vapor is evidenced by Cao (paragraphs 0007, paragraphs 0033, 0047 and 0013-0014).
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-24 of copending Application No. 16/323628 (reference application) in view of Verdon (US6355202) in view of Curchod (US20190004481), and Cao (US20090023274) or Komaki (US5080975) and further evidenced by Hwang (US20100136767). Although the claims at issue are not identical, they are not patentably distinct from each other because Co-pending application (628) claims have significantly overlapping scope with respect to the present claims, except the gas mixture is heated by resistive element, which are addressed by Verdon in view of Curchod, and Cao or Komaki as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Verdon does not teach using carbon based gas as claimed.
There is not motivation to combine teaching of Verdon and Cao. Cao is not combinable with Verdon because Verdon teaches the article is adjusted in the temperature between 500 and 900ºC but Cao teaches to heat the filament at 1850ºC.
Nasman does not teach the limitation of claims 1 and 13 (reach a temperature of more than 1500ºC).. 

In response to applicant’s arguments, please consider the following comments:
New reference, Curchod (US20190004481), is added to address the new limitations. 
Examiner disagrees that hot filament temperature of Cao would render Verdon’s inoperable. Cao teaches the temperature of the filament itself is heated to above 1500ºC or higher (paragraph 0014), which does not equal to heating the substrate temperature to above 1500ºC. There is no evidence in Cao or Verdon to show that heating the filament at 1500ºC or higher would not be able to achieve the substrate temperature of 500 and 900ºC. On the other hand, new reference, Komaki teaches a hot filament CVD method and disclose the when the hot filament is heated to 2200-2400ºC, the temperature of the substrate can be maintained at 650, 700 or 800 ºC (column 6 lines 20-25, lines 45-52, column 7 lines 5-10), thus, Komaki provide evidence to show the substrate temperature can be lower than the hot filament. Therefore, the 
Rejection of Verdon in view of Nasman is directed to claim 12, not claims 1 and 13. Claim 12 does not have the limitation of “reach a temperature of more than 1500ºC”, thus, the temperature limitation is not required to be addressed in the rejection of Verdon in view of Nasman on claim 12. The limitation “reach a temperature of more than 1500ºC”" on claims 1 and 13 are addressed in the rejections of Verdon in view of Curchod and Cao (Cao teaches to heat the gas with hot wire at above 1500 degree Celsius) and Verdon in view of Curchod and Komaki (Komaki teaches gas is heated by the filament at 2200 to 2400 degree Celsius). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/NGA LEUNG V LAW/Examiner, Art Unit 1717